Citation Nr: 1530485	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for residuals of prostate cancer, in excess of 10 percent  prior to March 26, 2014, and in excess of 40 percent thereafter.  



REPRESENTATION

Appellant represented by:	Miranda Rhoads, Attorney



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This claim was previously remanded by the Board in February 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

On remand, VA granted an increased rating in an August 2014 rating decision.  A 40 percent rating was assigned, effective March 26, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issue is still on appeal.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT

1.  Prior to March 26, 2014, the Veteran's prostate cancer residuals were manifested by symptoms such as urination every two hours during the day, awakening once per night to void, and stress urinary incontinence requiring the changing of one or two pads every day.  

2.  Since March 26, 2014, the Veteran's prostate cancer residuals were manifested by symptoms such as voiding dysfunction causing urine leakage and pad changes at least twice per day, daytime voiding every 2 or 3 hours, and awakening to void twice nightly.  


CONCLUSIONS OF LAW

1.  Prior to March 26, 2014, the Veteran has met the criteria for an increased initial rating of 20 percent, but no more, for residuals of prostate cancer.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).  

2.  Since March 26, 2014, the Veteran has not met the criteria for an increased initial rating, in excess of 40 percent for residuals of prostate cancer.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in March 2008 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2008 and March 2014.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Malignant neoplasms of the genitourinary system warrant a 100 percent rating.  38 C.F.R. § 4115(b), Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Here, the predominant symptom is voiding dysfunction.  

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual Urine Leakage, Post-Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating; requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id.  

Urinary frequency with: daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Obstructed voiding with: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc.  2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).  3. Recurrent urinary tract infections secondary to obstruction.  4. Stricture disease requiring periodic dilatation every 2 to 3 months warrants a 10 percent rating; urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  

The Veteran was afforded a VA examination in May 2008.  There, he was noted to urinate every two hours during the day, and awaken once nightly to void.  He reported some post-void dribbling.   The examiner noted the Veteran had stress urinary incontinence and wore diapers, using one or two every day.  The Veteran did not have urge urinary incontinence.  The Veteran's prostatectomy had residuals of poor stream, post-void dribbling, and stress urinary incontinence.  There was no requirement for a catheter.  

On remand, the Veteran was afforded a VA examination in March 2014.  There, the examiner noted the prostate cancer was in remission.  Voiding dysfunction caused urine leakage and pad changes at least twice per day.  Daytime voiding was between 2 and 3 hours. At night, he awakened void twice.  There were no obstructive symptoms or infections and no renal dysfunction.  The Veteran stated per his urologist there had been no recurrence of prostate cancer or metastasis.  

The Veteran was also treated by private clinicians.  In June 2008, the Veteran was noted to be continent and voiding well.  His history of corrected incontinence was noted.  In August 2010, he was noted to be continent and he voided without difficulty.  The clinician stated he was asymptomatic from a genitourinary perspective.  

Prior to March 26, 2014, the Veteran met the criteria for an increased initial rating of 20 percent, but no more, for prostate cancer residuals.  Specifically, the Veteran had stress incontinence and wore diapers, using one or two every day.  The Veteran did not have more frequent incontinence, voiding frequency of less than every two hours, and no obstructive symptoms.  Therefore, a 20 percent rating most closely approximates his symptoms for that period.  

Since March 26, 2014, the Veteran has had voiding dysfunction causing pad changes at least twice per day, but not more than four times per day.  A catheter was not in use.  Urinary frequency and obstructed voiding do not have symptoms which can be rated in excess of 40 percent.  Therefore, the Veteran has not met the criteria for an increased initial rating for this period.  

Staged ratings are already in effect.  Further staging is not appropriate as the Veteran's symptoms are unchanged during each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has prostate cancer with predominant symptoms of voiding dysfunction requiring the wearing and changing of pads during the day and nighttime awakening to void.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.115a and 4.115b, Diagnostic Code 7528.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 7528 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim for an increased initial rating since March 26, 2014, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial rating of 20 percent, but no higher, for residuals of prostate cancer prior to March 26, 2014 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to an increased initial rating, in excess of 40 percent for the residuals of prostate cancer since March 26, 2014 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


